Citation Nr: 0802080	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active service from September 1967 to 
October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for a skin 
condition claimed as porphyria, for hepatitis B, and for 
hepatitis C.

In a December 2006 rating decision, the RO denied service 
connection for residuals of a stroke, denied an increased 
rating for diabetes mellitus, and denied a total disability 
rating for compensation purposes based on individual 
unemployability.  The veteran timely submitted a notice of 
disagreement and the RO issued a statement of the case, but 
no VA Form 9, Substantive Appeal, or correspondence 
containing the necessary information, is of record.  Because 
no substantive appeal is of record, the Board lacks 
jurisdiction to adjudicate these claims.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidentiary record, the Board notes that 
with respect to a skin condition, the service medical records 
(SMRs) document that the veteran's skin was normal at entry; 
however, several skin conditions were treated during active 
service.  While aboard the USS Boxer (LPH-4), a March 26, 
1968, entry reflects, "Rash all over body."  The veteran 
was quarantined to the ward for a generalized erythematous 
maculopapular non-pruritic rash.  He returned to duty two 
days later.  In June 1968, a boil on the right jaw was 
treated.  He later served in Vietnam where exposure to 
herbicide agents is conceded.  At exit from active service, 
his medical history questionnaire notes a reaction to 
cholera, an untreated cyst on the back, and occasional boils.  

In October 2005, the veteran testified that he was treated 
during active service for skin rashes following temporary 
duty in Panama.  He recalled that a lesion erupted on his 
left arm and required hospitalization in a civilian hospital 
in Reading, Pennsylvania, shortly before discharge from 
active service.  He claimed problematic skin lesions ever 
since active service.  A search for private treatment records 
has proven fruitless, but VA outpatient treatment reports 
mention a history of porphyria.  

The veteran has not been afforded a VA dermatology 
examination to determine the nature and etiology of any 
current skin disorder.  VA's duty to assist includes 
obtaining such information.  38 U.S.C.A. § 5103A.  

While recent VA outpatient treatment reports note a history 
of hepatitis B and hepatitis C, the veteran has not been 
offered a VA compensation examination to determine the nature 
and etiology of any current hepatic disorder.  VA's duty to 
assist includes obtaining such information.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence.  All indicated 
tests and studies should be undertaken.  
The examiner should elicit a complete 
history of skin lesions from the veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses regarding any skin 
disorder?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  For any skin disorder found 
unlikely to have begun during active 
service, is it at least as likely as 
not that this disability is related 
to herbicide exposure during active 
service?

IV.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

2.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
any hepatic disorder.  The physician 
should review the pertinent evidence in 
the claims file, examine the veteran, 
elicit a complete history of relevant 
symptoms and risk factors from the 
veteran, and offer a diagnosis.  The 
physician should address whether it is at 
least as likely as not (50 percent or 
greater probability) that any hepatic 
disorder found on examination began 
during active service.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


